MEMORANDUM **
Gregory Dillon appeals the district court’s orders granting the motions of Tom Ridge, the Secretary of Homeland Security, for summary judgment on Dillon’s two claims of retaliation. The facts and prior proceedings are known to the parties and need not be repeated here.
To survive summary judgment on his claim of retaliatory termination, Dillon bears the burden of establishing that a triable issue exists concerning whether the Secretary’s proffered explanation for his termination is “unworthy of credence,” or that “a discriminatory reason more likely motivated [the Asylum Office].” Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093-94 (9th Cir.2001) (quoting Tex. Dept. of Comty. Affairs v. Burdine, 450 U.S. 248, 256, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981)). The Secretary explained that he terminated Dillon because he exhibited “insubordinate” and “particularly vexing” behavior during his tenure with the Asylum Office, rather than because of his opposition to the Asylum Office’s allegedly discriminatory practices. Dillon is unable to point to an employee who was retained by the Asylum Office despite exhibiting similar behavior, nor has he proffered any ■ other evidence that his termination was : pretextual. Accordingly, we are satisfied 'that no triable issue exists as to whether ¡the Secretary’s explanation is pretextual.
'  While Dillon also argues the Asylum Office violated Title VII when it re■fused to provide him with a performance (appraisal, here again he bears the burden [of showing that a triable issue exists as to (the veracity of the Asylum Office’s proffered explanation. Id. The Asylum Office (avers that it withheld the appraisal solely because, once Dillon was no longer employed, he was, not entitled to an appraisal under its internal regulations. Dillon has provided no evidence suggesting that the decision not to provide an appraisal was motivated by retaliatory animus, nor has he presented evidence of a former employee who was provided with a performance appraisal after having left the Asylum Office. Under these circumstances, we are satisfied that Dillon has presented insufficient evidence to rebut the Asylum Office’s explanation.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.